                Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 1 of 8 PageID #:426
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   USDC for the Northern District of Illinois
DOCKET NO.                      DATE FILED                            219 S Dearborn Street
      1:18-cv-04670                        7/6/2018                   Chicago, IL 60604
PLAINTIFF                                                                         DEFENDANT
 HP Tuners, LLC                                                                   Does




       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order        G Judgment                                     G Yes          G No

CLERK                                                        (BY) DEPUTY CLERK                                              DATE

Thomas Bruton                                                B. Gudausky                                                              11/6/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy



        Print                       Save As...                                                                                               Reset
      Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 2 of 8 PageID #:426




                                         HP TUNERS LLC
                               END-USER LICENSE AGREEMENT (EULA)

                             NOTICE -- READ THESE TERMS AND
                         CONDITIONS CAREFULLY BEFORE ACCEPTING


CLICKING “ACCEPT” (OR OTHERWISE USING THE LICENSED SYSTEM) INDICATES
YOUR ACCEPTANCE OF THESE TERMS AND CONDITIONS. IF YOU DO NOT AGREE
WITH THE TERMS AND CONDITIONS OF THIS EULA, DO NOT CLICK “ACCEPT” OR
INSTALL, COPY, OR USE THE LICENSED SYSTEM IN ANY MANNER.
This is a legal agreement between each user that accepts this EULA (either an individual or entity) (each, a “Licensee”) and HP
Tuners LLC. HP Tuners LLC owns the product accompanying this EULA, and all associated or incorporated hardware and
software including, without limitation, all media, printed materials, and "online" or electronic documentation, as well as all
upgrades, updates, and new versions associated therewith (collectively, the “Licensed System”). HP Tuners LLC provides to
Licensees the right to download, access, and use the Licensed System pursuant to the terms of this EULA. For purposes of this
EULA, the term “Affiliate” means a person or entity controlling, controlled by, or under common control with a stated party.

                                                          RECITALS:

A.         The Licensed System is available through HP Tuners LLC directly or through a network of approved distributors. The
right to access and use the Licensed System is subject to acceptance of this EULA by a Licensee and the terms and conditions set
forth herein.

B.         The Licensed System is protected by applicable federal, state, local and foreign laws, rules, regulations and treaties,
including, without limitation, United States and foreign copyright laws and international copyright treaties, as well as other
intellectual property laws and treaties.

          NOW, THEREFORE, in exchange for the mutual promises set forth in this EULA, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereby agree as follows:

1.        Grant of License. Provided that Licensee accepts this EULA and complies with all terms and conditions of this
EULA, HP Tuners LLC hereby grants Licensee a limited, non-exclusive, non-transferable, non-assignable, revocable license for
Licensee to access and use the Licensed System or any portion thereof pursuant to this EULA for Licensee’s personal use or
internal business purposes only.

2.       Term and Termination

         a.        Term. This EULA shall remain in effect unless the EULA is earlier terminated as permitted under this
                   EULA (the “Term”).

         b.        Termination. Without prejudice to any other rights, HP Tuners LLC may terminate this EULA, in whole or
                   in part immediately if Licensee fails to comply with the any of the terms and conditions of this EULA.
                   Without limiting the generality of the foregoing, Licensee agrees that HP Tuners LLC has the right to
                   terminate this EULA and Licensee’s right to access and use the Licensed System immediately if HP Tuners
                   LLC suspects, in its sole discretion, that Licensee’s use of the Licensed System or the Licensed System that
                   Licensee is using violates the intellectual property or proprietary rights of HP Tuners LLC or any third party.
                   Upon such termination, Licensee must immediately cease use of the Licensed System and provide all copies
                   of the Licensed System to HP Tuners LLC.

         c.        Effect of Termination. In the event of any termination of this EULA, the license granted hereunder shall
                   terminate and Licensee shall immediately cease accessing and using the Licensed System. In such event,
                   Licensee shall return to HP Tuners LLC, or destroy, all copies of the Licensed System (and all of its component
                   parts). Termination of this EULA shall be without prejudice to any other right or remedy to which HP Tuners
                   LLC may be entitled under this EULA or applicable law. Termination of this EULA shall not relieve Licensee
                   from its obligations arising hereunder before termination of this EULA or which survive termination of this
                   EULA.




10595720 v1
      Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 3 of 8 PageID #:426




3.        Limitations and Obligations

          a.         Restrictions on Use. Licensee shall not:

                     (i)       make the Licensed System or accompanying materials available to, or use the Licensed System for
                               the benefit of, anyone other than Licensee except expressly permitted in this EULA;

                     (ii)      market, sell, distribute, sublicense, use, modify, translate, reproduce, create derivative works from,
                               dispose of, rent, lease, or authorize or permit access or use of any portion of the Licensed System,
                               except as expressly permitted in this EULA, without the expressed written consent of HP Tuners
                               LLC;

                     (iii)     reverse engineer, decompile, or disassemble the Licensed System, except and only to the extent that
                               such activity is expressly permitted by applicable law notwithstanding this limitation;

                     (iv)      interfere with or disrupt the integrity or performance of the Licensed System;

                     (v)       copy the Licensed System or any part, feature, function thereof;

                     (vi)      export or use the Licensed System in violation of U.S. law, including Department of Commerce
                               export administration regulations;

                     (vii)     remove any copyright and other proprietary notices contained in the Licensed System;

                     (viii)    use the Licensed System in a manner which infringes or violates any of the intellectual property,
                               proprietary, or other rights of HP Tuners LLC or any third party;

                     (ix)      distribute or transfer the installer of the Licensed System, any files installed by the installer of the
                               Licensed System, or any files contained within the installer of the Licensed System; or

                     (x)       access and use the Licensed System in any manner that is inconsistent with the terms of this EULA.


          b.         Additional Obligations.

                     (i)       Licensee shall comply in full with all federal, state, local and foreign laws, rules and regulations in
                               connection with its access to, and use of, the Licensed System.

                     (ii)      The Licensed System may be accessed and used only in a form and manner approved by HP Tuners
                               LLC in its sole discretion, and only in accordance with the terms and conditions of this EULA.

                     (iii)     Licensee shall not remove HP Tuners LLC’s copyright notices and other proprietary notices on the
                               Licensed System, and all copies thereof shall be subject to all terms, conditions, and obligations of this
                               EULA.

4.        Notice of Defects; Exclusive Remedy. Licensee agrees to accept delivery of the Licensed System upon opening the
packaging or downloading or otherwise accessing the Licensed System unless it does not conform to the description herein or is
materially defective. Claims for rejected material on account of errors, shortages, or defective material in order to be considered by HP
Tuners LLC, must be made in writing by Licensee to HP Tuners LLC within five (5) days after delivery of Licensed System. All
Licensed Systems delivered shall be conclusively deemed accepted and conforming unless rejection is made or notice of
nonconformity is given in writing within such five (5) day period. If Licensed System appears defective, Licensee shall discontinue its
use and notify HP Tuners LLC promptly so that HP Tuners LLC may investigate. As HP Tuners LLC’s sole liability and Licensee’s
sole remedy and subject to Section 6 below, to the exclusion of all other remedies in contract, tort, or otherwise, for any failure or
defect of the Licensed System, HP Tuners LLC will use commercially reasonable efforts to repair or replace any defective or
malfunctioning Licensed System at no charge or if HP Tuners LLC, in its sole discretion, deems repair or replacement of the Licensed
System to be commercially unreasonable, HP Tuners LLC may terminate this EULA.

5.    DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS EULA, ACCESS TO AND
USE OF THE LICENSED SYSTEM IS PROVIDED “AS IS”, “WITH ALL FAULTS”, AND ANY USE OF THE
LICENSED SYSTEM IS LICENSEE’S OWN RISK. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS


10595720 v1
      Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 4 of 8 PageID #:426



EULA, NO WARRANTY OR CONDITION, EXPRESS OR IMPLIED, IS MADE WITH RESPECT TO THE
LICENSED SYSTEM, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, QUIET ENJOYMENT, QUIET
POSSESSION, CORRESPONDENCE TO DESCRIPTION, OR NON-INFRINGEMENT. THE ENTIRE RISK
ARISING OUT OF USE OR PERFORMANCE OF THE LICENSED SYSTEM REMAINS WITH LICENSEE. Please
note that some jurisdictions may not allow the above exclusion of implied warranties, so some of the above exclusions may not
apply to Licensee.

6.       LIABILITY CAP AND LIMITATION OF LIABILITY

         a.        LIABILITY CAP. LICENSEE’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO ANY
                   BREACH OF THIS EULA BY HP TUNERS LLC OR ANY DISSATISFACTION BY LICENSEE
                   WITH RESPECT TO THE LICENSED SYSTEM IS TO DISCONTINUE OPERATING,
                   ACCESSING AND USING THE LICENSED SYSTEM. IN NO EVENT SHALL HP TUNERS LLC’S
                   TOTAL LIABILITY ARISING IN CONNECTION WITH OR UNDER THIS EULA (WHETHER
                   UNDER THE THEORIES OF BREACH OF CONTRACT, TORT, MISREPRESENTATION,
                   FRAUD, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER THEORY OF
                   LAW) EXCEED THE TOTAL FEES ACTUALLY PAID TO HP TUNERS LLC OR ITS
                   AUTHORIZED DISTRIBUTER BY LICENSEE FOR THE LICENSED SYSTEM.           THE
                   FOREGOING LIMITATIONS, EXCLUSIONS AND DISCLAIMERS SHALL APPLY TO THE
                   MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EVEN IF ANY REMEDY FAILS OF
                   ITS ESSENTIAL PURPOSE.

         b.        LIMITATION OF LIABILITY.    NOTWITHSTANDING ANYTHING TO THE CONTRARY
                   CONTAINED IN THIS EULA, NEITHER HP TUNERS LLC NOR ANY OF ITS AFFILIATES,
                   OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE, UNDER
                   ANY CIRCUMSTANCES, LIABLE TO LICENSEE OR ANY OTHER PERSON, FIRM OR ENTITY
                   (WHETHER IN AN ACTION ARISING FROM CONTRACT, TORT OR OTHER LEGAL
                   THEORY) FOR ANY COMPUTER DAMAGE, VEHICLE DAMAGE, PERSONAL INJURY,
                   DEATH, FINES, LAWSUITS, PROSECUTION, LOST PROFITS, LOST DATA, INCORRECT
                   DATA, ENVIRONMENTAL DAMAGE, GOVERNMENTAL, LAW AND REGULATORY
                   VIOLATIONS OR ANY OTHER SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR
                   OTHER DAMAGES RESULTING FROM THE ACCESS, USE, OR, FAILURE OF THE LICENSED
                   SYSTEM, OR OTHERWISE, HOWEVER CAUSED, INCLUDING, WITHOUT LIMITATION,
                   DAMAGES ARISING FROM (I) INFORMATION OR DATA OBTAINED FROM OR THROUGH
                   THE LICENSED SYSTEM, (II) RELIANCE BY ANY PERSON ON INFORMATION OR DATA
                   OBTAINED FROM OR THROUGH THE LICENSED SYSTEM, (III) VIRUS TRANSMISSION, (IV)
                   DELETION OR LOSS OF DATA OR INFORMATION OF ANY KIND, OR (V) LIABILITY TO
                   THIRD PARTIES.

         c.        THE LICENSED SYSTEM IS NOT INTENDED FOR USE IN OPERATION OF MOTOR
                   VEHICLES AND/OR MACHINES WHERE THE USE, FAILURE OR MISUSE OF THE
                   SOFTWARE COULD LEAD TO DEATH, PERSONAL INJURY OR PHYSICAL OR
                   ENVIRONMENTAL DAMAGE AND OR VIOLATE ANY ENVIRONMENTAL, SAFETY,
                   TRANSPORTATION OR OTHER LAWS OR REGULATIONS.

         d.        THE LICENSED SYSTEM IS NOT INTENDED TO BE USED AS A DEFEAT DEVICE OF ANY
                   DIAGNOSTIC SYSTEM OR CONTROL SYSTEM. IT IS THE USER'S RESPONSIBILITY TO
                   OBTAIN ANY CERTIFICATION, RECERTIFICATION, OR NEW CLASSIFICATIONS
                   PERTAINING TO USE.

         e.        Some jurisdictions do not allow the above limitation of incidental or consequential damages, so some of
                   the above limitations may not apply to Licensee.

7.        Misuse by Licensee. Notwithstanding anything to the contrary contained in this EULA, Licensee shall not be entitled
to any remedy under this EULA or otherwise, and HP Tuners LLC shall have no liability whatsoever, if any defect deficiency,
error or problem with the Licensed System arises from or results from violation of this EULA by Licensee or any employee,
agent, volunteer, contractor, Affiliate, representative, successor or assign of Licensee, or from accident, abuse, misapplication,
abnormal or unauthorized installation, operation, access or use of the Licensed System by Licensee or any employee, agent,
contractor, representative, successor or assign of Licensee.

8.       Intellectual Property Ownership.



10595720 v1
   Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 5 of 8 PageID #:426




           a.   General. The Licensed System and all HP Tuners LLC Intellectual Property (as defined below) is the
                intellectual property of, and is owned by, HP Tuners LLC and/or its suppliers. The structure, design, and
                organization of the Licensed System are the exclusive property, valuable trade secrets and confidential
                information of HP Tuners LLC and/or its suppliers and all right, title, interest, and ownership in and to the
                Licensed System and HP Tuners LLC Intellectual Property shall at all times remain with HP Tuners LLC
                and/or its suppliers. Except as expressly stated herein, this EULA does not grant Licensee any intellectual
                property rights in the Licensed System, or any component or element thereof. In connection with the license
                of the Licensed System by HP Tuners LLC to Licensee hereunder, the parties acknowledge and agree that HP
                Tuners LLC is expressly not selling to Licensee, and Licensee is not acquiring any right, title or interest in or
                to, any patents, copyrights, trade secrets, trademarks, service marks, trade names, or the company name of HP
                Tuners LLC, (collectively, “HP Tuners LLC Intellectual Property”) but that Licensee will be granted only a
                non-exclusive, non-transferable, non-assignable, non-sublicensable, royalty free, revocable license by HP Tuners
                LLC to use the HP Tuners LLC Intellectual Property provided with the Licensed System in the form provided
                by HP Tuners LLC solely for Licensee’s authorized use of the Licensed System. Licensee will use such
                Licensed System and the associated HP Tuners LLC Intellectual Property strictly in accordance with HP Tuners
                LLC’s standards, policies and procedures as specified by HP Tuners LLC from time to time. Licensee
                acknowledges and agrees that its user license is a named-user license and personal to Licensee and may not
                be shared with any other individual or entity. HP Tuners LLC and/or its suppliers reserves and retains all
                rights in and to the Licensed System and HP Tuners LLC Intellectual Property (including, without limitation,
                all software code incorporated therein) not expressly granted to Licensee in this EULA. Notwithstanding
                anything contained in this EULA to the contrary, HP Tuners LLC reserves the right to make available,
                distribute or release the Licensed System under different license terms or to stop distributing, making
                available or releasing the Licensed System at any time.

      b.        Marks. Licensee shall ensure that it utilizes the trademarks, service marks, trade names, or the company
                name of HP Tuners LLC (collectively, “Marks”) and all other HP Tuners LLC Intellectual Property in a
                manner which complies with the intellectual property rights of HP Tuners LLC and/or its Affiliates and this
                EULA. Licensee agrees to comply with all federal, state, local and foreign laws, rules, regulations and
                treaties, pertaining to the proper use and designation of marks in any country where the Marks could be in
                commerce. Licensee also agrees not to use the Marks as any trade name, corporate name, or Internet domain
                name, or to use the Marks in conjunction with any other marks without the prior written approval of HP
                Tuners LLC. Licensee agrees that HP Tuners LLC is the exclusive owner of the Marks and all the goodwill
                associated therewith, and all other content (including, without limitation all logos, graphics, colors, color
                combinations, works of authorship, audio works, visual works, and other content and materials) provided to
                Licensee. HP Tuners LLC shall retain all right, title and interest in and to the Marks, the goodwill associated
                therewith, and all registrations granted thereon. Any and all uses of the Marks by Licensee shall inure to the
                benefit of HP Tuners LLC. Licensee shall have no rights to the Marks or any confusingly similar variation
                thereof. Licensee acknowledges the validity of the Marks. Licensee acknowledges that it is estopped and
                that it will forebear from taking any action to challenge the validity or enforceability of the Marks. Any and
                all rights not expressly granted to Licensee under this EULA are hereby reserved to and retained by HP
                Tuners LLC. During the term of this EULA and thereafter, Licensee agrees that it will not in any way
                impair HP Tuners LLC's rights in the Marks, or any confusingly similar marks, or its right to use thereof or
                the goodwill of the business connected with such use and symbolized by the Marks. Licensee will cooperate
                fully and in good faith with HP Tuners LLC, at HP Tuners LLC’s expense, for the purpose of securing and
                preserving HP Tuners LLC’s rights including rights in the Marks and rights in any dispute, and agrees to give
                HP Tuners LLC prompt notice of any known or suspected infringements of the Marks, and cooperate with the
                efforts of HP Tuners LLC to police the Marks.

      c.        Copyright. Without limiting the generality of other terms set forth in this EULA, all title and copyrights in
                and to the Licensed System (including but not limited to any images, photographs, animations, video, audio,
                music, text, and "applets" incorporated into the Licensed System), the accompanying printed materials, and
                any copies of the Licensed System are owned by HP Tuners LLC or its suppliers. The Licensed System is
                protected by copyright laws and international treaty provisions. Therefore, Licensee must treat the Licensed
                System like any other copyrighted material. Licensee may not copy the printed materials, if any,
                accompanying the Licensed System. Licensee may not remove any copyright or other proprietary notice
                contained in the Licensed System or copy thereof.

      d.        Licensee Obligations. Licensee agrees to notify HP Tuners LLC immediately of any pirating,
                infringement or imitation of the Licensed System, intellectual property rights of HP Tuners LLC, or
                Marks of HP Tuners LLC which comes to the attention of Licensee during the Term.




10595720 v1
      Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 6 of 8 PageID #:426



9.         Indemnity. Licensee shall indemnify, defend, and hold harmless HP Tuners LLC and its Affiliates, employees, agents,
officers, directors, shareholders, representatives, successors and assigns from and against any loss, liability, cause of action, cost
or expense (including reasonable attorneys’ fees) arising from, arising in connection with or related to: (i) the material breach of
this EULA by Licensee; (ii) the acts and omissions of Licensee and its Affiliates, employees, agents and representatives
(individually, a “Licensee Affiliated Party” and collectively, the “Licensee Affiliated Parties”) in connection with access to and
use of the Licensed System; (iii) the violation, infringement or misappropriation by Licensee or any Licensee Affiliated Party, of
the intellectual property, proprietary or other rights of HP Tuners LLC or any third party. HP Tuners LLC may participate,
through its attorneys or otherwise, in the investigation, trial, and defense of such claim and any appeal. In such case, Licensee
will reasonably cooperate with HP Tuners LLC’s attorneys.

10.       Additional Software. Any software which updates or supplements the original software included within the Licensed
System is part of the Licensed System and is governed by this EULA unless other terms of use are provided with such updates or
supplements, whereupon such other terms of use shall apply. Any software provided along with the Licensed System that is
associated with a separate end-user license or other agreement is licensed to Licensee under the terms of that separate agreement.

11.      Information Collection. Licensee agrees that the Licensed System may collect certain information related to
Licensee’s use of the Licensed System and report such information to HP Tuners LLC. Information collected by the Licensed
System includes, but is not limited to: details of Licensee’s use of the Licensed System; information related the computer,
system, and hardware the Licensed System is being stored, accessed, or used; and information related to the licensing of the
Licensed System.

12.        Export Rules. Licensee agrees that access to and use of the Licensed System will not be provided by Licensee or any
employee or agent of Licensee to any citizen of a country to which access or use thereof is barred, or to which exports or
shipments are barred, by the United States government. Further, the Licensed System will not be shipped, transferred or exported
by Licensee or any employee or agent of Licensee into any country or used in any manner prohibited by the United States Export
Administration Act or any other export laws, restrictions or regulations (collectively the "Export Laws"). In addition, if the
Licensed System is identified as export controlled items under the Export Laws, Licensee represents and warrants that is not a
citizen, or otherwise located within, an embargoed nation and that Licensee is not otherwise prohibited under the Export Laws
from receiving access to or using the Licensed System. All rights to access and use the Licensed System are granted on condition
that such rights are forfeited if Licensee fails to comply with the terms of this EULA.

13.       Applicable Law. This EULA is governed, construed and enforced in accordance with the laws of the State of Illinois,
without giving effect to any principles of conflicts of laws. Jurisdiction and venue for all actions arising under this EULA shall be
in the federal and state courts located in the State of Illinois. No action, regardless of form, arising out of this EULA or the
Licensed System may be brought by Licensee more than one year after the cause of action has arisen. The United Nations
Convention on Contracts for the International Sale of Goods shall not be applicable to this EULA.

14.       Entire Agreement. This EULA is the entire agreement between a Licensee and HP Tuners LLC relating to the
subject matter of this EULA and supersedes all prior or contemporaneous oral or written communications, proposals and
representations with respect to the subject matter of this EULA. No provisions in any purchase order, or in any other business
forms employed by either party, will supersede the terms and conditions of this EULA.

15.       Notices. Any notice regarding this EULA to be given to HP Tuners LLC shall be in writing and may be given by
delivering the same to HP Tuners LLC, Attn: General Counsel, 701 Dartmouth Lane, Buffalo Grove, IL 60089.

16.        Confidentiality. Licensee acknowledges that Licensee or a Licensee Affiliated Party may receive or become aware of
confidential information and trade secrets of HP Tuners LLC (“Confidential Information”). Licensee agrees to maintain and
protect, and cause all Licensee Affiliated Parties to maintain and protect, the confidentiality of all Confidential Information of
which it becomes aware (whether or not identified or marked as confidential at the time of its disclosure) and not disclose any
Confidential Information, except as required by law (for example, under a court order or subpoena), to any person, firm, or entity
other than the Licensee Affiliated Parties who have a need to know such Confidential Information for purposes of the license
granted to Licensee hereunder, and Licensee shall preserve and protect, and cause all Licensee Affiliated Parties to preserve and
protect, the confidentiality of all Confidential Information of which it becomes aware using the same degree of care that it uses to
protect its own trade secrets, but never less than reasonable care. Further, Licensee shall not use or disclose, and shall cause all
Licensee Affiliated Parties not to use or disclose, any Confidential Information for any purpose not permitted by this EULA.
Licensee agrees to formulate and adopt appropriate safeguards in light of its own operating activities to ensure protection of the
confidentiality of all Confidential Information of which it becomes aware. The restrictions on disclosure set forth above shall not
apply when, and to the extent that, Confidential Information: (a) is part of the public domain through no action or failure to act by
Licensee; (b) is made available to the general public by HP Tuners LLC or a third party who is lawfully in possession of such
information, not as a result of any action or failure to act on the part of Licensee; (c) was previously known to Licensee free of
any obligation to keep it confidential; (d) is subsequently disclosed to Licensee free of any obligation to keep it confidential; or
(e) is independently developed by Licensee or a third party other than in breach of this EULA. In addition, Licensee will not be



10595720 v1
      Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 7 of 8 PageID #:426



considered to have breached its obligations under this EULA to the extent Confidential Information is required to be disclosed by
court order or order of a governmental authority or by applicable law, provided Licensee, unless prohibited by law, advises HP
Tuners LLC in writing at least thirty (30) days prior to making such disclosure so that HP Tuners LLC may object to such
disclosure, take action to ensure confidential treatment of the Confidential Information, or take such other action as it considers
appropriate to protect the Confidential Information. Violations of this Section are likely to cause irreparable harm and therefore
HP Tuners LLC may seek immediate injunctive relief without the need of posting bond in the event of a violation of this Section.

17.       U.S. Government Restricted Rights. The Licensed System (and associated documentation) is a “commercial” item
provided with restricted rights. Use, duplication, or disclosure by the United States Government is subject to restrictions as set
forth in this EULA and at DFARS 227.7202-1(a) and 227.7202-3 (Rights in Commercial Computer Software or Computer
Software Documentation), DFARs 252.227-7015 (Technical Data –Commercial Items), FAR 12.211 (Technical Data), FAR
12.212 (Software), FAR 52.227-19, or FAR 52.227-14 (ALT III), as applicable and as may be amended. If a government agency
has a need for rights not conveyed under these terms, it must negotiate with HP Tuners LLC to determine if there are acceptable
terms for transferring such rights, and a mutually acceptable written addendum specifically conveying such rights must be
included in any applicable agreement. Manufacturer is HP Tuners LLC, 701 Dartmouth Ln., Buffalo Grove, IL 60089.

18.       Force Majeure. HP Tuners LLC shall not be responsible for delays or failure of performance resulting from acts
beyond the reasonable control of HP Tuners LLC. Such acts shall include, but not be limited to, acts of God, strikes, walkouts,
riots, acts of war, epidemics, failure of suppliers to perform, governmental regulations, power failures, Internet or
telecommunications failures, earthquakes, or other disasters.

19.       Compliance with License and Laws. Licensee shall comply with, and all cause all Licensee Affiliated Parties to
comply with, all federal, state, local and foreign laws, regulations, rules and ordinances pertaining to the license granted to
Licensee under this EULA. In the event that any part of this EULA is determined to violate any applicable federal, state, local or
foreign laws, rules or regulations, then the remaining provisions of this license shall remain in full force and effect and shall be
enforced to fullest extent permitted by law.

20.       Survival. Sections 2c, and 4-22 shall survive the termination or expiration of the EULA for any reason.

21.       Headings. The titles and headings of the various sections and paragraphs in this EULA are intended solely for
reference and are not intended for any other purpose whatsoever or to explain, modify, or place any construction on any of the
provisions of this EULA. The opening two paragraphs and the Recitals to this EULA are incorporated herein.

22.       Waiver/Assignment. A waiver of any provision of this EULA shall only be effective if in a writing signed by the
party against which the waiver is claimed. This EULA may not be assigned by Licensee without the prior written consent of HP
Tuners LLC. This EULA may be assigned by HP Tuners LLC, by operation of law or otherwise, without the consent or approval
of Licensee or any other person, firm or entity.

      BY CLICKING ON THE “ACCEPT” BUTTON BELOW OR OTHERWISE USING THE LICENSED
SYSTEM, YOU INDICATE YOUR ACCEPTANCE OF THIS EULA.




10595720 v1
     Case: 1:18-cv-04670 Document #: 91 Filed: 11/06/19 Page 8 of 8 PageID #:426

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

HP Tuners, LLC
                             Plaintiff,
v.                                                  Case No.: 1:18−cv−04670
                                                    Honorable Steven C. Seeger
John Doe, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 5, 2019:


       MINUTE entry before the Honorable Steven C. Seeger: Pursuant to the notice of
voluntary dismissal (Dckt. No. [89]), this case is dismissed with prejudice. Civil case
terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.




                                A TRUE COPY-ATTEST
                             THOMAS G. BRUTON,
                                           -       CLERK
                               By: s/ BROOK GUDAUSKY
                                    DEPUTY CLERK
                          U.S. DISTRICT COURT, NORTHERN
                                 DISTRICT OF
                                           - ILLINOIS
                                    November 6, 2019
